Fellows, J.
(dissenting). I agree with Justice *590Sharpe in his construction of the statute under consideration : that it creates a liability rather than prescribes a rule of evidence. As so construed I am unable to agree that it is a valid exercise of the legislative power. In my judgment the case of Daugherty v. Thomas, 174 Mich. 371 (45 L. R. A. [N. S.] 699, Ann. Cas. 1915A, 1163), is absolutely controlling. In that 'case this court had under consideration the provision of subdivision 3 of section 10 of Act No. 318, Public Acts 1909. This court there held that the provision under consideration was not a regulation within the police power of the State but was in conflict with both Federal and State Constitutions. Mr. Justice Stone, who wrote for the court, exhaustively considered the authorities, and, with the concurrence of the entire bench, said:
"To hold subdivision 3 of section 10 constitutional is to hold a party absolutely liable for the negligent conduct of another, a mere stranger or a wilful trespasser, no matter how careful or free from negligence he himself has been. We think that the result of such holding would be to take the property of defendant Thomas to pay for the wrongful and negligent act of another person not sustaining to him the relation of servant, agent, or employee. Such a doctrine seems unnatural and repugnant to the provisions of the Constitution here invoked. We are forced to the conclusion that the provisions of this subdivision, are not a necessary regulation in the exercise of the police power; that in and by its terms the plain provisions of the Constitution are violated; and the subdivision must be held unconstitutional, and the statutory liability therein asserted done away with.”
During the course of the opinion Justice Stone had concisely stated the general rule in the following language:
"It may be laid down as a general proposition that absolute liability, without fault on his part, can not ordinarily be imposed upon a citizen.”
*591If the provision there under consideration was not a regulation within the police power of the State then certainly the one here under consideration is not. That case recognizes the power of the State to regulate automobiles, but it denies the power of the State to take the property of one of its citizens to pay for the negligence of another. Unless we overrule that case the instant case must be reversed upon the ground that no actionable negligence of the defendant has been established. I think it was correctly decided and should not be overruled. It has been followed by this court in Loehr v. Abell, 174 Mich. 590 (where a minor son was using the car); Mitchell v. Lumber Co., 175 Mich. 75 (where the daughter of an officer of the corporation was driving the car); Barry v. Metzger Motor Car Co., 175 Mich. 466; Levyn v. Koppin, 183 Mich. 232; Johnston v. Cornelius, 193 Mich. 115 (where a minor son was using the car). In none of the cases before this court where the present statute was involved has its constitutionality as against the present objections been considered.
In my judgment the ease should be reversed with a new trial and with costs to defendant.
Brooke, Stone, and Bird, JJ., concurred with Fellows, J.